                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 1 of 6 Page ID #:37



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600      Fax: 213.236.2700
                       4
                           Attorneys for Defendant
                       5   THE GEO GROUP, INC. (Also sued herein as
                           GEO CALIFORNIA, INC.)
                       6
                       7
                       8                                 UNITED STATES DISTRICT COURT
                       9                                CENTRAL DISTRICT OF CALIFORNIA
                      10
                      11   MARIA ISABEL JUAREZ; ESDRAS                        Case No. 5:18-cv-02124-SJO-KK
                           CACERES; L.C., a minor by and
                      12   through her Guardian ad Litem,                     D E F E N D A N T G E O G RO UP ’S
                           MARIA ISABEL JUAREZ,                               A N SW E RTO P L A I N TI F F ’S F I RST
                      13                                                      A M E N D E D C O M P L A I N T;A N D
                                                   Plaintiffs,                D E M A N D F O RJURYTRI A L
                      14
                           v.                                                 Judge:     Hon. S. James Otero
                      15
                           THE GEO GROUP, INC.; GEO
                      16   CALIFORNIA, INC.; and DOES 1 to
                           25, Inclusive,
                      17
                                                   Defendants.
                      18
                      19            Defendant THE GEO GROUP, INC. (also sued herein as GEO
                      20   CALIFORNIA, INC.), hereby answers Plaintiffs’ Complaint (Doc. #1) filed on
                      21   June 21, 2018, and admits, denies, and avers as follows:
                      22                              F A C TS A N D C O M M O N A L L E G A TI O N S
                      23            1.       In response to paragraph 1 of Plaintiffs’ Complaint, Defendant admits
                      24   that decedent Vicente Caceres Maradiaga was a detainee at the Adelanto Detention
                      25   Facility in May 2017. Except as otherwise admitted herein, all other allegations are
                      26   denied.
                      27            2.       In response to paragraphs 2 and 3 of Plaintiffs’ Complaint, Defendant
                      28   acknowledges that Plaintiffs Maria Juarez, Esdra Caceres, and Luz C. reside in the
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                   5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                           -1-
  ATTO RNEY S AT LAW                                                                         GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 2 of 6 Page ID #:38



                       1   County of Los Angeles. Defendant lacks sufficient information to admit or deny
                       2   the relationship of each Plaintiff to the decedent and on that basis denies the
                       3   allegations for lack of information and belief. Except as otherwise admitted herein,
                       4   all other allegations are denied.
                       5            3.       In response to paragraphs 4 and 5 of Plaintiffs’ Complaint, Defendant
                       6   admits that The GEO Group, Inc. is a corporation doing business in the State of
                       7   California, and operating the Adelanto Detention Facility. Defendant lacks
                       8   sufficient information to admit or deny any information regarding unidentified
                       9   DOEs and on that basis denies the allegations for lack of information and belief.
                      10   Except as otherwise admitted herein, all other allegations are denied.
                      11            4.       In response to paragraphs 6 and 7 of Plaintiffs’ Complaint, Defendant
                      12   admits that The GEO Group, Inc. is a corporation operating the Adelanto Detention
                      13   Facility in San Bernardino County. Defendant admits venue is proper in this Court.
                      14   Except as otherwise admitted herein, all other allegations are denied.
                      15         F I RST C A USE O F A C TI O N : N E G L I G E N C E /W RO N G F UL D E A TH
                      16            5.       In response to paragraph 8 of Plaintiffs’ Complaint, Defendant re-
                      17   pleads and re-alleges the information above in response to paragraphs 1 through 7,
                      18   and incorporates them herein by reference.
                      19            6.       In response to paragraph 9 of Plaintiffs’ Complaint, Defendant admits
                      20   that Plaintiffs sue as the surviving family of decedent. Defendant lacks sufficient
                      21   information to admit or deny whether Plaintiffs qualify for standing under the Civil
                      22   Procedure Code section 377.60, and on that basis denies the allegations for lack of
                      23   information and belief. Except as otherwise admitted herein, all other allegations
                      24   are denied.
                      25            7.       In response to paragraphs 10 and 11 of Plaintiffs’ Complaint,
                      26   Defendant admits that decedent was detained at Adelanto Detention Facility prior to
                      27   his death on May 31, 2017. Defendant denies that it was reckless or negligent to
                      28   decedent’s medical care, and denies it created any dangerous conditions that caused
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                               5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                        -2-
  ATTO RNEY S AT LAW                                                                     GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 3 of 6 Page ID #:39



                       1   decedent injuries. Defendant denies any other allegations herein.
                       2            8.       In response to paragraphs 12 to 16 of Plaintiffs’ Complaint, Defendant
                       3   admits that decedent complained about health issues. Defendant denies that
                       4   decedent was not provided adequate medical care and denies it breached any duty
                       5   to decedent. Defendant denies that decedent died as a result of its actions or
                       6   inactions, and denies Plaintiffs have suffered financial or other loss as the
                       7   proximate result of any of their actions or inactions. Defendant denies any other
                       8   allegations herein.
                       9                                              P RA YE R
                      10            9.       In response to Plaintiffs’ prayer for relief, Defendant admits that
                      11   Plaintiffs seek general, special, and compensatory damages, interest and costs of
                      12   suit. Defendant denies that Plaintiffs are entitled to any damages as a result of its
                      13   actions or inactions. Defendant denies any other allegations herein.
                      14                                   A F F I RM A TI VE D E F E N SE S
                      15            AS SEPARATE AND AFFIRMATIVE DEFENSES, Defendant alleges as
                      16   follows:
                      17                               F I RST A F F I RM A TI VE D E F E N SE
                      18            1.       The Complaint fails to state a claim upon which relief can be granted.
                      19   The Complaint also fails to state a claim for relief against Defendant GEO Group.
                      20                              SE C O N D A F F I RM A TI VE D E F E N SE
                      21            2.       Defendant denies that Plaintiffs have been deprived of any rights,
                      22   privileges, or immunities guaranteed by the laws of the United States or by the laws
                      23   of the State of California.
                      24                               TH I RD A F F I RM A TI VE D E F E N SE
                      25            3.       At all relevant times, Defendant acted within the scope of discretion,
                      26   with due care, and good faith fulfillment of responsibilities pursuant to applicable
                      27   statutes, rules and regulations, within the bounds of reason under the circumstances,
                      28   and with the good faith belief that its actions comported with all applicable laws.
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                         -3-
  ATTO RNEY S AT LAW                                                                       GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 4 of 6 Page ID #:40



                       1   Defendant therefore assert its qualified immunity from liability.
                       2                                F O URTH A F F I RM A TI VE D E F E N SE
                       3            4.       Plaintiffs have suffered no actual injury due to Defendant’s conduct.
                       4                                  F I F TH A F F I RM A TI VE D E F E N SE
                       5            5.       The decedent’s own conduct estops Plaintiffs from claiming the
                       6   damages alleged in the Complaint.
                       7                                  SI XTH A F F I RM A TI VE D E F E N SE
                       8            6.       At all relevant times, each Defendant acted independently and not in
                       9   association or concert with or as agent or servant of any other Defendant, including
                      10   any sued herein under fictitious names, or of the employees or agents of other DOE
                      11   Defendants.
                      12                                SE VE N TH A F F I RM A TI VE D E F E N SE
                      13            7.       Should Plaintiffs recover damages against Defendant, Defendant is
                      14   entitled to have the amount abated, apportioned or reduced to the extent that any
                      15   other party’s negligence caused or contributed to damages (including Plaintiffs and
                      16   the decedent), if any there were.
                      17                                 E I G H TH A F F I RM A TI VE D E F E N SE
                      18            8.       The injuries and damages alleged by Plaintiffs and/or the decedent, if
                      19   any, were proximately caused by the negligence, conduct, and liability of other
                      20   persons or entities, and Defendant requests that an allocation of such negligence,
                      21   conduct, and liability be made among such other persons or entities, and that, if any
                      22   liability is found on the part of Defendant, judgment against Defendant be only in
                      23   an amount which is proportionate to the extent and percentage by which
                      24   Defendant’s acts or omissions contributed to Plaintiffs’ and/or the decedent’s
                      25   injuries or damages, if at all.
                      26                                  N I N TH A F F I RM A TI VE D E F E N SE
                      27            9.       That at the time and place of the alleged incident and for some time
                      28   before then, the risks and dangers of the incident (assuming said risks and dangers
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                        -4-
  ATTO RNEY S AT LAW                                                                      GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 5 of 6 Page ID #:41



                       1   existed) were fully known to and appreciated by the decedent, and the decedent
                       2   thereby voluntarily assumed any and all risks and dangers, including the risk and
                       3   danger of the alleged incident complained of in Plaintiffs’ Complaint.
                       4                                  TE N TH A F F I RM A TI VE D E F E N SE
                       5            10.      The negligence of a third-party or parties was a superceding,
                       6   intervening cause of Plaintiffs’ and/or the decedent’s injuries.
                       7                               E L E VE N TH A F F I RM A TI VE D E F E N SE
                       8            11.      That any injury or damages suffered by Plaintiffs and/or the decedent
                       9   was caused solely by reason of the decedent’s wrongful acts and conduct, and not
                      10   by reason of any unlawful acts or omissions of Defendant.
                      11                                TW E L F TH A F F I RM A TI VE D E F E N SE
                      12            12.      Plaintiffs’ claims are barred by the doctrine of unclean hands.
                      13                              TH I RTE E N TH A F F I RM A TI VE D E F E N SE
                      14            13.      Plaintiffs have failed to join necessary and/or indispensable parties.
                      15                             F O URTE E N TH A F F I RM A TI VE D E F E N SE
                      16            14.      One or more Plaintiffs lack standing to pursue their causes of action
                      17   because s/he are not the proper heir(s) of the decedent.
                      18                               F I F TE E N TH A F F I RM A TI VE D E F E N SE
                      19            15.      Because the Complaint is couched in conclusory terms, Defendant
                      20   cannot fully anticipate all affirmative defenses that may be applicable to this action.
                      21   Accordingly, the right to assert additional affirmative defenses, if and to the extent
                      22   that such affirmative defenses are applicable, is hereby reserved.
                      23                                D E M A N D F O RA JURYTRI A L
                      24            Defendant hereby demands a trial before a jury on all issues presented by
                      25   Plaintiffs’ Complaint triable to a jury.
                      26                     WHEREFORE, Defendant prays that:
                      27                     1.    Judgment be rendered in favor of Defendant and against
                      28   Plaintiffs;
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                                 5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                         -5-
  ATTO RNEY S AT LAW                                                                       GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
                      Case 5:18-cv-02124-SJO-KK Document 6 Filed 10/11/18 Page 6 of 6 Page ID #:42



                       1                     2.    Plaintiffs take nothing by their Complaint;
                       2                     3.    Defendant be awarded costs of suit incurred herein; and
                       3                     4.    Defendant be awarded such other and further relief as the Court
                       4   may deem necessary and proper.
                       5
                       6   Dated: October 11, 2018                     BURKE, WILLIAMS & SORENSEN, LLP
                       7
                       8                                               By: /s/ Susan E. Coleman
                                                                          Susan E. Coleman
                       9
                                                                       Attorneys for Defendant
                      10                                               THE GEO GROUP, INC.
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLIAMS &
   S ORENS EN , LLP                                                                               5:18-CV-02124-SJO-KK
                           LA #4833-9829-4392 v1                        -6-
  ATTO RNEY S AT LAW                                                                     GEO’S ANSWER TO COMPLAINT
     LOS A NG EL ES
